Citation Nr: 0011090	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  99-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to April 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In February 2000, a hearing was scheduled before H. N. 
Schwartz, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 1999).  The 
veteran failed to report for the hearing.  A postponement was 
not requested.  The veteran has not claimed that he missed 
the hearing for good cause.  Under these circumstances, 
regulations require the Board to proceed to render a 
decision.  38 C.F.R. § 20.702(d) (1999).  The file does 
contain a transcript of the veteran's testimony at an RO 
hearing.  


FINDINGS OF FACT

1.  Service connection for the veteran's psychiatric 
disability, paranoid schizophrenia, was denied by the Board 
in October 1985 and on reconsideration in October 1986.  

2.  In February 1994, the Board determined that the veteran 
had not submitted new and material evidence to reopen the 
claim of entitlement to service connection for paranoid 
schizophrenia.  

3.  Evidence submitted by the appellant since the Board's 
February 1994 decision is cumulative and redundant.


CONCLUSIONS OF LAW

1. The February 1994 Board decision which determined that the 
veteran had not submitted new and material evidence to reopen 
the claim of entitlement to service connection for paranoid 
schizophrenia is final. 38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (1999).

2. New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
schizophrenic disorder. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder discloses previous decisions by 
the Board.  The claim for service connection for a nervous 
condition, paranoid schizophrenia, was denied by the RO in 
October 1984.  The veteran appealed and the Board denied the 
appeal in October 1985.  On reconsideration, in October 1986, 
the Board again denied the claim.  The Board most recently 
denied the claim in February 1994.  Decisions of the Board 
are final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that this is a jurisdictional matter.  That 
is, VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  See Hodge v. West, 155 
F.3d 1356, 1360-62 (Fed.Cir. 1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  

At the time of the 1985 Board decision, the evidence included 
the veteran's claim, service medical records and private 
medical records.  A 1984 document established that the 
veteran had been seen initially in 1975.  He was experiencing 
hallucinations, grandiosity, paranoia, religiosity, ideation 
and bizarre behavior.  It was noted that the next psychotic 
episode was in 1983.  The Board concluded that schizophrenia 
clearly and unmistakably preexisted service, that the 
presumption of soundness had been rebutted, and that there 
had been no increase in severity during service. 

The veteran submits two items of evidence in hopes of 
reopening his claim.  In a letter dated in September 1995, 
Robert Parsons, M.S., expressed the opinion that the stresses 
of service could have contributed to or caused the symptoms 
of the underlying mental illness to emerge.  Having an 
underlying illness emerge in service is not an incurrence as 
the disability pre-existed service.  Nor is emergence the 
same as the increased severity required to show aggravation.  
It is not uncommon for pre-existing physical disabilities to 
flare-up under the rigors of training, such emergence, does 
not constitute incurrence or aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Moreover, the emergence in service was previously considered.  
The evidence of record, when the Board first addressed this 
case, in October 1985, showed that the veteran had been 
hospitalized for psychotic symptomatology in 1975 and 
thereafter had outpatient treatment and kept appointments.  
He was marginally compliant with chemotherapy and exhibited 
little motivation.  The service medical records showed that 
on entrance examination, the veteran reported a 
hospitalization for headaches.  He did not admit psychiatric 
hospitalization or treatment and he gave a history that he 
had no depression, excessive worry, or nervous trouble of any 
sort.  His psychiatric status was normal on the entrance 
examination.  He entered service in April 1982.  In February 
1983, it was reported that he was having trouble with unit 
personnel and that he was exhibiting moderate schizoid 
paranoid trends.  At the time of the previous Board 
decisions, there was no question that the pre-existing 
disability had emerged in service.  

Mr. Parsons also expressed the opinion that remission could 
have been achieved if the veteran had been treated in 
service.  Mr. Parsons does not offer an opinion that the 
disability began (was incurred) in service, or that it 
increased in severity (was aggravated) during service.  The 
allegation that recognition and treatment could have resulted 
in likely remission does not establish either incurrence or 
aggravation.  The statement of Mr. Parsons does not even 
identify a diagnosis.  All relevant information he provided 
was previously of record.  Portions of his statement are 
either cumulative or are not relevant.  There is nothing 
which is new and material and which must be considered to 
fairly decided the merits of the claim.  38 C.F.R. § 3.156 
(1999).  

At his September 1999 RO hearing, the veteran testified as to 
symptoms during service and of post service symptomatology.  
The testimony as to service is cumulative of statements 
previously made and considered and is not new.  The testimony 
as to post service symptomatology is not material.  Review of 
the hearing transcript does not disclose anything which is 
new and material.  

Review of the entire record does not reveal any evidence 
which is new and material.  Consequently, VA does not have 
jurisdiction to reopen and review the claim.  

The representative has argued that the service records are 
incomplete and there is a duty under Hayre.  However, there 
is nothing to indicate that the service records are 
incomplete or that other records are obtainable.  Unlike 
Hayre, service medical records were obtained and reviewed.  
Furthermore, 38 C.F.R. § 3.156(c) is not applicable because 
additional service records have not been associated with the 
file.  

It has also been argued that there has been a failure to 
obtain post service records.  However, the post service 
records are voluminous.  The documents include medical 
records since 1983.  As noted by the representative, there 
are certain duties to obtain records when they are relevant.  
There is nothing to reflect any failure on the part of VA 
since additional relevant records do not appear to be 
outstanding.  If it is implied that there should be 
consideration based on a presumption of aggravation during 
the post service year, that argument lacks legal merit and 
may not serve as a basis to reopen.  VAOPGCPREC 14-98.


ORDER

The petition to reopen a claim of entitlement to service 
connection for schizophrenia is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 
- 6 -


- 5 -


